Citation Nr: 0921940	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left (minor) shoulder shrapnel wound, to include muscle 
injury and arthritis of the humerus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1948 to May 1951.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).   

The Veteran's service-connected residuals of a left shoulder 
shrapnel injury include a scar which is separately rated.  
The rating decision on appeal also addressed that rating, 
continuing a 10 percent rating assigned for the scar.  The 
Veteran's notice of disagreement (NOD) with the rating 
decision is nonspecific.  The RO has interpreted it as not 
including the rating for the scar; clarification is required, 
as will be explained in detail below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The matter before the Board has been characterized by the RO 
as "evaluation of left shoulder (nondominanat)".  The 
disability arose from a shrapnel wound which involved a 
fracture of the humerus.  The current ratings assigned for 
the residuals of the injury are: a 30 percent rating under 
Codes 5010-5200 (for arthritis of the left humerus with 
chronic rotator cuff impingement and tendinitis); a 10 
percent rating under Code 7804 (for left shoulder scar); and 
a 0 percent rating under Codes 5299-5202 (for fracture of the 
left humerus).  The 10 percent separate rating for left 
shoulder scar was assigned by a June 2000 rating decision 
based on a difference of opinion (approved by the Director of 
the Compensation and Pension Service).  The current 30 
percent rating was assigned by a rating decision that 
implemented a May 2001 decision of the Board which found that 
a rating by analogy to Code 5200 (for ankylosis of 
scapulohumeral articulation) was appropriate.

It is well-established that in determining the appropriate 
rating for a service connected disability all potentially 
applicable diagnostic codes are to be considered (and that 
the rating assigned should be under the diagnostic code 
criteria that afford the Veteran the greatest benefit).  What 
is particularly noteworthy in this case is that it appears 
that although it is clear that the disability at issue 
involves muscle injury (such is conceded), there appears to 
have never (since service connection was initially granted in 
February 1985) been consideration of rating the disability 
under 38 C.F.R. § 4.73 (for rating muscle injury).  38 C.F.R. 
§§ 4.55, 4.56 likewise appear not to have been considered.  
Significantly, under 38 C.F.R. § 4.56(a), an open comminuted 
fracture with muscle damage is to be rated as severe injury 
of the muscle group involved.  Under 38 C.F.R. § 4.73, severe 
injury to muscle groups I, II,  or III, each, warrants a 30 
percent rating.  The record does not appear to include a 
medical opinion expressing which muscle group(s) was/were 
injured when the Veteran sustained the shrapnel wound.   

In addition, the most recent records of VA treatment for the 
disability at issue in the claims file are dated in June 
2004.  Any updated records are likely to contain pertinent 
information, are constructively of record, and, therefore, 
must be secured and associated with the claims file on 
remand.  It also appears there may be private 
evaluation/treatment records outstanding.

Furthermore, the Veteran was last examined to evaluate the 
disability at issue in July 2004.  In his substantive appeal 
(VA Form-9) and by an April statement from a private 
provider, the Veteran appears to be alleging that the 
disability has increased in severity since he was last 
examined.  When a Veteran indicates that his disability has 
increased since his last VA examination, a reexamination 
should be scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (finding in a case where the appellant complained 
that his hearing loss had increased two years after his last 
VA audio exam, that VA should have scheduled the Veteran for 
another examination). 

The Veteran has not been provided with adequate notice as 
required in an increased rating claim under Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  Specifically, he has 
not been advised of the criteria for rating muscle injuries 
in 38 C.F.R. §§ 4.55, 4.56, and 4.73.  The RO will have 
opportunity to provide corrective notice on remand.  

Finally, the rating decision on appeal also addressed the 
matter of the rating for the shrapnel wound scar.  The 
Veteran's notice of disagreement in the matter is not 
specific.  The RO interpreted it as not including the scar 
(notably, he has been assigned the maximum schedular rating 
under the diagnostic code (7804)); however, viewed broadly, 
it may be interpreted as including disagreement with the scar 
rating also.  The matter requires clarification (and possible 
further action).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should also ask the Veteran to 
clarify his NOD with the January 2005 
rating decision, i.e., indicate whether or 
not he intended to express disagreement 
with the rating assigned for the shrapnel 
scar.  If he explains that he did disagree 
with the rating for the scar, the RO 
should issue an appropriate statement of 
the case (SOC) in the matter and further 
process it in accordance with standard 
appellate practices.  

The RO should also provide the Veteran 
with proper notice under Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008), to 
include advising him of the criteria 
pertaining to the assignment of ratings 
for muscle injuries.  He should have 
opportunity to respond.

2.  The RO should ask the Veteran to 
identify all treatment and/or evaluation 
he has received for the disability at 
issue since June 2004, and to provide any 
releases needed to secure records of 
private treatment or evaluation.  The RO 
should secure for the record copies of the 
complete clinical records of 
evaluation/treatment the Veteran received 
for the disability at issue from all 
identified sources.  

3.  The Veteran should then arrange for 
the Veteran to be examined by an 
orthopedist to determine the current 
severity of his service-connected 
residuals of a left shoulder shrapnel 
wound.  The Veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  The 
examiner should also have available for 
review the criteria for rating shoulder 
disability in 38 C.F.R. §§ 4.71a, 4.73.  
The examination should include range of 
shoulder motion studies (with notation of 
any further limitation due to pain/on 
use).  All findings should be described in 
detail.  The examiner should explain the 
rationale for all opinions given.  The 
examiner should specifically provide 
responses to the following:

(a) Please indicate what muscle group(s) 
is(are) involved in the left shoulder 
shrapnel wound injury the Veteran 
sustained in service.

(b) Please indicate whether or not the 
left shoulder is ankylosed/functionally 
equivalent to ankylosed (and if so, 
whether the ankylosis is at an unfavorable 
angle, an intermediate angle, or a 
favorable angle (See Code 5200).    

(c) Please indicate whether there is 
fibrous union or nonunion of the humerus.

The examiner should also specifically 
comment as to the nature and degree of 
functional limitations associated with the 
left shoulder shrapnel wound residuals.   

4.  The RO should ensure that all 
development sought above is completed, 
then re-adjudicate the claim (considering 
all applicable criteria).  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
